DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 27 June 2022 is acknowledged.  Claim 7 has been cancelled.  Claims 1, 8, 9, 11, and 20 have been amended.  Claim 22 has been added.  Claims 1-6, 8-20, and 22 are pending.  Claims 3, 5, 6, 12-14, 16, 18, and 19 remain withdrawn from consideration.

Election/Restrictions
New claim 22 is also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species d.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-11, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 9,942,461, hereinafter Kim ‘461) of record in view of Yanagita et al. (US Patent Application Publication 2014/0054662, hereinafter Yanagita ‘662).
With respect to claim 1, Kim ‘461 teaches (FIGs. 5A and 17) a pixel array included in an auto-focus image sensor substantially as claimed, comprising:
a substrate (51) including a first surface (51a) and a second surface (51b) opposite to the first surface, a gate electrode (“gate electrode”; col. 1, ln. 48-52) being disposed on the first surface (col. 12, ln. 27-45);
a plurality of pixels (20 and 21) in the substrate (51), the plurality of pixels including a plurality of first pixels (20, 20R, 20L, 20D, and 20U) configured to detect a phase difference and a plurality of second pixels (21) configured to detect an image (col. 10, ln. 66 – col. 11, ln. 40);
a deep device isolation region (53) in the substrate (51), the deep device isolation region extending substantially vertically from a first end of the deep device isolation region to a second end of the deep device isolation region to isolate the plurality of pixels (20 and 21) from each other, the first end being in contact with the second surface (51b) and the second end not being in contact with the first surface (51a) (col. 12, ln. 27-45);
a plurality of first ground regions (63) adjacent to the first surface (51a) in the substrate (51), each of the plurality of first ground regions being included in a corresponding one of the plurality of first pixels (20, 20R, 20L, 20D, and 20U) (col. 12, ln. 46 – col. 13, ln. 6); and
a light shielding pattern (79) on the second surface (51b) of the substrate (51), the light shielding pattern being configured such that an amount of first light incident on each of the plurality of first pixels (20, 20R, 20L, 20D, and 20U) being smaller than an amount of second light incident on each of the plurality of second pixels (21) (col. 14, ln. 20-27).
Thus, Kim ‘461 is shown to teach all the features of the claim with the exception of wherein a ground voltage is applied to each of the plurality of first ground regions, and the ground voltage applied to each of the plurality of first ground regions is transferred to at least some of the plurality of second pixels via a space between the deep device isolation region and the first surface of the substrate.
However, Yanagita ‘662 teaches (FIGs. 1 and 2) a ground voltage applied to each of a plurality of first ground regions (29), and the ground voltage applied to each of the plurality of first ground regions is transferred (by way of p-type region 23) to at least some of a plurality of adjacent pixels (2) via a space between a deep device isolation region (19) and a first surface (lower surface) of a substrate (12) ([0057-0059, 0099]) to suppress the occurrence of dark current ([0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the pixel array of Kim ‘461 wherein a ground voltage is applied to each of the plurality of first ground regions, and the ground voltage applied to each of the plurality of first ground regions is transferred to at least some of the plurality of second pixels via a space between the deep device isolation region and the first surface of the substrate as taught by Yanagita ‘662 to suppress the occurrence of dark current.

With respect to claim 4, Kim ‘461 teaches wherein: the substrate (51) contains impurities of a first-conductivity type (P-type), and the plurality of first ground regions (63) contain a same type of impurities as the substrate at a density higher than that of the substrate (col. 12, ln. 46 – col. 13, ln. 6).
With respect to claim 8, Kim ‘461 teaches wherein: the first light and the second light are incident through the second surface (51b) (col. 14, ln. 20-27).
With respect to claim 9, Kim ‘461 teaches wherein: the deep device isolation region (53) has a mesh structure, the light shielding pattern (79) has a mesh structure overlapping the deep device isolation region in a plan view, and an area of the light shielding pattern on each of the plurality of first pixels is greater than an area of the light shielding pattern on each of the plurality of second pixels (col. 1, ln. 65 – col. 2, ln. 8).
With respect to claim 10, Kim ‘461 teaches wherein the light shielding pattern (79) includes: a plurality of first openings (332) at least partially exposing the plurality of first pixels (20, 20R, 20L, 20D, and 20U) (col. 10, ln. 66 – col. 11, ln. 40).
With respect to claim 11, Kim ‘461 teaches further comprising: a plurality of color filters (87) on the light shielding pattern (79); and a plurality of micro lenses (35) on the plurality of color filters (col. 14, ln. 28-33).
With respect to claim 15, Kim ‘461 teaches wherein a depth of the deep device isolation region (53) is smaller than a thickness of the substrate (51) (col. 16, ln. 26-41).
With respect to claim 17, Kim ‘461 teaches wherein each of the plurality of pixels includes: a photoelectric conversion region (PD) in which photoelectric conversion is performed based on incident light; and a floating diffusion region (FD) configured to accumulate photo-charges collected in the photoelectric conversion region (col. 12, ln. 46 – col. 13, ln. 6).

With respect to claim 20, Kim ‘461 teaches (FIGs. 1, 5A, and 17) an auto-focus image sensor substantially as claimed, comprising:
a pixel array (30) configured to generate a plurality of analog pixel signals (“The outputted signals pass through an analog signal processing part 109 and are then converted into digital signals in an analog/digital (A/D) converter 110”) based on incident light, the plurality of analog pixel signals representing phase difference information (detected in first pixels 20, 20R, 20L, 20D, and 20U) and image information (detected in second pixels 21) (col. 7, ln. 41-45); and
a plurality of column driving circuits (110) (“The phase difference operation of the CPU 106 may be obtained by performing a correlation operation of a plurality of pixel column signals”) connected to a plurality of columns of the pixel array (30), the plurality of column driving circuits configured to convert the plurality of analog pixel signals into a plurality of digital signals (“The outputted signals pass through an analog signal processing part 109 and are then converted into digital signals in an analog/digital (A/D) converter 110”) (col. 7, ln. 41-59),
wherein the pixel array includes:
a substrate (51) including a first surface (51a) and a second surface (51b) opposite to the first surface, a gate electrode (“gate electrode”; col. 1, ln. 48-52) being disposed on the first surface (col. 12, ln. 27-45);
a plurality of pixels (20 and 21) in the substrate (51), the plurality of pixels including a plurality of first pixels (20, 20R, 20L, 20D, and 20U) configured to detect a phase difference and a plurality of second pixels (21) configured to detect an image (col. 10, ln. 66 – col. 11, ln. 40);
a deep device isolation region (53) in the substrate (51), the deep device isolation region extending substantially vertically from a first end of the deep device isolation region to a second end of the deep device isolation region to isolate the plurality of pixels (20 and 21) from each other, the first end being in contact with the second surface (51b) and the second end not being in contact with the first surface (51a) (col. 12, ln. 27-45);
a plurality of first ground regions (63) adjacent to the first surface (51a) in the substrate (51), each of the plurality of first ground regions being included in a corresponding one of the plurality of first pixels (20, 20R, 20L, 20D, and 20U) (col. 12, ln. 46 – col. 13, ln. 6); and
a light shielding pattern (79) on the second surface (51b) of the substrate (51), the light shielding pattern being configured such that an amount of first light incident on each of the plurality of first pixels (20, 20R, 20L, 20D, and 20U) being smaller than an amount of second light incident on each of the plurality of second pixels (21) (col. 14, ln. 20-27).
Thus, Kim ‘461 is shown to teach all the features of the claim with the exception of wherein a ground voltage is applied to each of the plurality of first ground regions, and the ground voltage applied to each of the plurality of first ground regions is transferred to at least some of the plurality of second pixels via a space between the deep device isolation region and the first surface of the substrate.
However, Yanagita ‘662 teaches (FIGs. 1 and 2) a ground voltage applied to each of a plurality of first ground regions (29), and the ground voltage applied to each of the plurality of first ground regions is transferred (by way of p-type region 23) to at least some of a plurality of adjacent pixels (2) via a space between a deep device isolation region (19) and a first surface (lower surface) of a substrate (12) ([0057-0059, 0099]) to suppress the occurrence of dark current ([0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the auto-focus image sensor of Kim ‘461 wherein a ground voltage is applied to each of the plurality of first ground regions, and the ground voltage applied to each of the plurality of first ground regions is transferred to at least some of the plurality of second pixels via a space between the deep device isolation region and the first surface of the substrate as taught by Yanagita ‘662 to suppress the occurrence of dark current.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘461 and Yanagita ‘662 as applied to claim 1 above, and further in view of Yamaguchi (US Patent Application Publication 2016/0133865, hereinafter Yamaguchi ‘865) of record.
With respect to claim 2, Kim ‘461 and Yanagita ‘662 teach the device as described in claim 1 above with the exception of the additional limitation wherein: a number of the plurality of first ground regions is equal to a number of the plurality of first pixels, and the plurality of first ground regions are adjacent to all of the plurality of first pixels.
However, Yamaguchi ‘865 teaches (FIGs. 1 and 3) a number of a plurality of first ground regions (72) is equal to a number of a plurality of first pixels (2PA and 2PB) configured to detect a phase difference, and the plurality of first ground regions are adjacent to all of the plurality of first pixels to discharge unnecessary signal ([0105-0106]).  Yamaguchi ‘865 demonstrates that an image sensor may be formed with ground regions adjacent to only phase difference pixels.  Applying the teachings of Yamaguchi ‘865 to Kim ‘461 would remove the ground regions (63) from the image detecting pixels (21) such that the number of ground regions would equal and be adjacent to all of the first pixels (2PA and 2PB).  Such a modification would result in a device that has fewer components and thus more efficiently utilizes the limited space available on the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a number of the plurality of first ground regions of Kim ‘461 and Yanagita ‘662 equal to a number of the plurality of first pixels, and the plurality of first ground regions are adjacent to all of the plurality of first pixels as taught by Yamaguchi ‘865 to discharge unnecessary signal and to have fewer components and thus more efficiently utilize the limited space available on the substrate.

Response to Arguments
Applicant’s amendments to claims 1 and 20 are sufficient to overcome the 35 U.S.C. 112(b) rejection of claims 1, 2, 4, 7-11, 15, 17, and 20 made in the non-final rejection filed 28 March 2022.  The 35 U.S.C. 112(b) rejection of claims 1, 2, 4, 7-11, 15, 17, and 20 has been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claim(s) 1, 2, 4, 7-11, 15, 17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826